Citation Nr: 1738363	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to July 5, 2012, for internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease and 60 percent from September 1, 2013 for left knee replacement.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1982 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was remanded by the Board in May 2015.


FINDINGS OF FACT

1.  Prior to July 5, 2012, the Veteran's internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease was primarily manifested by some lateral instability, with pain, effusion and locking.

2.  From September 1, 2013, the Veteran's post-prosthetic replacement of the left knee is manifested by chronic residuals consisting of severe painful motion or weakness with no objective evidence of ankylosis or loss of use of the right foot.

3.  The evidence shows that the Veteran's service-connected disability, standing alone, is not of such severity as to effectively preclude substantially gainful employment consistent with the Veteran's education and occupational experience; and an exceptional factor that takes the case outside the norm is not present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease prior to July 5, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5259, 5260, 5261 (2016).

2.  The criteria for a separate 20 percent evaluation for left knee dislocated semilunar cartilage have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

3.  From September 1, 2013, the criteria for a rating in excess of 60 percent for the Veteran's left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2016).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Board's remand requested that the RO attempt to obtain records from the Social Security Administration (SSA) for the Veteran.  The record reflects that the RO contacted the SSA for the referenced records, but was informed by the SSA in July 2015 that records for the Veteran with that agency had been destroyed.  Inasmuch as it is clear that further efforts to obtain such records from the SSA would be futile, the Board finds that VA's duty to assist in obtaining SSA records has been fulfilled.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

VA obtained examinations with respect to the claims decided herein in October 2009, June 2010, February 2014, and March 2016.  The Board finds these examinations to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Entitlement to a disability rating in excess of 20 percent prior to July 5, 2012

The Veteran contends that for the period prior to July 5, 2012, her internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease, warrants a rating higher than 20 percent.

During the period prior to July 5, 2012, the Veteran was assigned a 20 percent rating for her service-connected internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease pursuant to Diagnostic Code 5257 based on recurrent subluxation or lateral instability, moderate.  

Arthritis due to trauma, Diagnostic Code 5010 is rated under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5256, for ankylosis of the knee;, Diagnostic Code 5257, for recurrent subluxation or lateral instability; Diagnostic Code 5258 for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; and Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2016).

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensably disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004.

Considering the objective medical evidence of record in light of the above criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left knee disability prior to July 5, 2012 is not warranted.  

First, the Board will consider whether a rating in excess of 20 percent is warranted under Diagnostic Code 5257, the Veteran's assigned Diagnostic Code for the period prior to July 5, 2012.  An October 2009 VA examination report reflects a finding of limited ROM in the Veteran's left knee due to lateral instability that was considered moderate in nature.  A June 2010 VA examination found no instability in the left knee.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability, which has not been demonstrated in this case.  Under these circumstances, the Board must conclude that the criteria for a rating in excess of 20 percent for internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease prior to July 5, 2012 under Diagnostic Code 5257 for recurrent subluxation or lateral instability have not been met.  Therefore, the claim for a rating in excess of 20 percent for left knee degenerative joint disease prior to July 5, 2012 under Diagnostic Code 5257 for recurrent subluxation or lateral instability must be denied.  

Based on the Veteran's history of a left knee meniscal tear, the Board has also considered the assignment of a separate rating under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  At the October 2009 VA examination, the Veteran reported left knee pain, stiffness, swelling, instability, giving way, locking, and lack of endurance.  She also reported that she did not have any episodes of dislocation or recurrent subluxation of the left knee.  After initial left knee ROM testing there was evidence of pain and weakness, and after repetitive testing there was evidence of pain, weakness, painful motion, and effusion.  The June 2010 VA examination shows the Veteran denied episodes of dislocation or subluxation and effusion, but did report pain, stiffness, and locking episodes 1-3 times per month.  On physical examination the examiner noted crepitus and grinding in the left knee.  Given the above, the criteria for a 20 percent rating under DC 5258 are met.  However, as the Veteran was already in receipt of a 20 percent rating for the knee disorder, assigning the 20 percent under DC 5258 would not result in an increased rating.  The Board has considered whether, instead, the Veteran is entitled to receive a separate 20 percent evaluation under DC 5258.  The Veteran's left knee disorder is rated under DC 5257, which involves symptoms such as recurrent subluxation or lateral instability.  That DC does not contemplate symptoms such as pain or locking.  The Board consequently finds that for the period prior to July 5, 2012, a separate rating of 20 percent is warranted under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  

Addressing limited motion, the Board notes that the evidence reveals that the Veteran has had flexion of the left knee to 90 degrees according to an October 2009 VA knee examination, and to130 degrees at a June 2010 VA knee examination for the period prior to July 5, 2012, which would not warrant a compensable rating under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees at all times prior to July 5, 2012; therefore, a compensable rating under Diagnostic Code 5261 is also not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability, but finds that no higher rating is assignable.  For the period prior to July 5, 2012, the Veteran has not been diagnosed with ankylosis or impairment of the tibia and fibula.  Therefore, the Board finds that Diagnostic Codes 5256 and 5262 are not applicable.  38 C.F.R. § 4.71a (2016).  

With regard to whether the Veteran is entitled to a rating higher than 20 percent for the left knee under Diagnostic Code 5003 and 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is the highest rating allowed.  As the Veteran is currently rated at 20 percent for his left knee disability, no further discussion of these Diagnostic Codes is necessary.

Moreover, additional compensation based on functional loss due to pain and other factors is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the evidence reflects that the Veteran has reported pain, instability, stiffness, weakness, locking, and effusion, those symptoms are adequately compensated under Diagnostic Codes 5257 and 5258, which the Veteran has been awarded separate ratings for.  There is no evidence of any functional loss in ROM that is not already compensated in the currently assigned separate 20 percent ratings.  Throughout the period prior to July 5, 2012, motion has been functionally limited to no less than 90 degrees of flexion and 0 degrees of extension - even when taking in to consideration such factors as weakness, fatigability, incoordination, and pain.

Entitlement to a disability rating in excess of 60 percent from September 1, 2013

The current appeal also involves whether a higher rating for the left knee is warranted after the Veteran's left knee surgery, beginning on September 1, 2013.  During this time period, the Veteran's left knee disability is rated at 60 percent disabling pursuant to Diagnostic Code 5055 for a knee replacement.  

In this regard, the Board notes that replacement of either knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30 (2016).  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, Diagnostic Code 5055.

The Board notes that a 100 percent rating was assigned from July 5, 2012 to August 31, 2013 following implantation of the left knee prosthesis.  For the period from September 1, 2013, as the Veteran's left knee disability has been rated 60 percent under Code 5055, the Veteran is receiving the maximum disability rating available under Diagnostic Code 5055 following the expiration of the one-year period after installation of the prosthesis.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).
The Board also observes that special monthly compensation for loss of use of the foot under the provisions of 38 C.F.R. § 4.63 is not warranted, nor does the Veteran contend so.  Under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5055, Note 2, special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  There is no regulatory basis for assigning special monthly compensation under Diagnostic Code 5055 in any other instance.  Moreover, under the provisions of 38 C.F.R. § 4.63 (a), loss of use of the foot may be demonstrated by extremely unfavorable complete ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).  In this case, severely limited motion has not been documented, and extremely unfavorable complete ankylosis of the knee has not been shown.  For the above reasons, the Board finds that a rating in excess of 60 percent for left knee disability from September 1, 2013 is not warranted.

Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's left knee disability is adequately compensated by the assigned disability rating.  Her reported symptoms are all encompassed by the schedular rating criteria.  Her pain, limitation of motion and increased symptoms with activity have all been considered.  Thus, no referral for an extraschedular evaluation is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board acknowledges the Veteran's credible testimony regarding the severity of her left knee pain and the various ways that her life is impacted by her left knee disability.  However, the rating criteria fully contemplate the Veteran's disability as noted above.  The Veteran's left knee symptoms of severe painful motion or weakness are factors contemplated in the regulations and rating criteria as defined.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran's left knee disability is her only service-connected disability; therefore there is no evidence of a combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Entitlement to a TDIU

The Veteran contends that she is unable to maintain gainful employment due to her service-connected knee disability.  On her July 2015 claim for compensation for unemployability, the Veteran stated that her prosthetic knee condition prevented her from securing or following any substantially gainful employment.  

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See 38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  

After a review of all the evidence, the Board concludes that entitlement to a TDIU is not warranted for any period.  The Veteran's service-connected left knee disability is rated at 60 percent disabling, therefore she meets the schedular requirement for TDIU.  

In her July 2015 Application for Increased Compensation Based on Unemployability, the Veteran reported that she last worked in 1982 at a dry cleaner before going into the Army Reserve.  She was discharged from the Army in 1983.  

The Veteran has reported that she received Social Security payments; however, an inquiry to the Social Security Administration (SSA) yielded a July 2015 response that the medical records were no longer part of SSA's records as the records had since been destroyed.  In a July 2015 statement, the Veteran reported that in 1984 she was awarded 100 percent SSI due to mental illness.  

Two statements dated July 23rd and July 29th 2015 reflect that the Veteran is unable to work due to mental health issues.  Additionally, a March 2016 Orthopedic Surgeons Progress Report reflects that the Veteran reported intermittent pain and denied any numbness or tingling of her lower extremities.  On examination, the Veteran had full range of motion on the right compared to the left with no palpable effusions or Baker's cysts.  She was tender over the pes tendon region of the left leg but her collaterals were noted to be definitely stable, anterior-posterior translation was normal in the arc of motion, and her left knee was described as normal stable knee.  Radiograph taken that day showed an excellently aligned total joint arthroplasty with no evidence of loosening.  The Veteran was prescribed some patches for the pain and instructed to contact the Dr. if no relief after a month and a topical cream would be prescribed.  

A March 2016 VA examiner stated that in a normal 8 hour work day the Veteran was able to perform sedentary work that involved sitting most of the time, but may involve some walking or standing for brief periods of time, and that the Veteran could exert up to 10 pounds of force occasionally and/or a negligible amount of force frequently to lift, carry, push, and pull.  

The pertinent private and VA medical evidence of record includes no opinion that the Veteran is unemployable due to her left knee disability.  To the contrary, any evidence that states the Veteran is unemployable is attributed to her mental health conditions, which she is not service-connected for.  The Veteran has had several VA examinations throughout the appeals period without opinion indicating that her service-connected disability has rendered her unable to secure or follow any substantially gainful employment.  

The Board acknowledges the Veteran's assertions that her service-connected left knee disability has rendered her unable to work.  However, the medical evidence and VA opinions are persuasive evidence to the contrary.  For these reasons, the Board finds that the evidence demonstrates that the criteria for TDIU have not been met.  A referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against this claim, the claim is denied.  

The Board lastly notes that the Veteran has not been predjudiced by the adjudication of the TDIU matter despite the award of a separate 20 percent evaluation for left knee dislocated semilunar cartilage.  The separate 20 percent rating does not affect whether the Veteran met the schedular criteria for consideration of a TDIU for the period prior to July 5, 2012; he did not meet the criteria prior to that date, and he still did not meet the criteria with consideration of the separate 20 percent rating.  For the period from July 5, 2012, he already met the schedular criteria.  Moreover, the effects of the dislocated semilunar cartilage have long been considered by the RO in denying the TDIU claim.  The Veteran's only service-connected disability is the left knee disorder.  Assigning a separate rating for a component of the disorder does not mean that a new disorder has been discovered that was not already considered.  Rather, a separate rating of a component only recognizes that the Veteran is entitled to a differing level of compensation for aspects of the disorder.  In this case, it is the left knee disorder and all associated symptoms, including the pain, effusion, and locking, which were considered when the RO adjudicated the TDIU matter.  The award of a separate rating has no bearing on that question.  Consequently, the Veteran is not prejudiced by the Board proceeding to adjudicate the TDIU matter. 















	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for internal derangement, left knee, ruptured anterior medial band, with degenerative joint disease, prior to July 5, 2012 under Diagnostic Code 5257 for recurrent subluxation or lateral instability is denied.

A separate 20 percent rating under Diagnostic Code 5258, cartilage, semilunar, dislocated, is granted.

A rating in excess of 60 percent from September 1, 2013 for left knee replacement is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


